     CASE 0:20-cv-01470-NEB-KMM Document 1 Filed 06/26/20 Page 1 of 23




                           UNITED STATES DISTRICT COURT
                                   OF MINNESOTA

KYNTASHA ROBINSON,
on behalf of herself and
all others similarly situated,

                      Plaintiff,                                    Case No._____________

v.

BEST BUY CO., INC.,

                  Defendant.
__________________________________/

                                 CLASS ACTION COMPLAINT
                                      NATURE OF CASE
       1.      Consumers, as a result of the modern lifestyle, are increasingly dependent on

smart phones, tablets and laptop computers—portable electronic devices (“PEDs”). PEDs give

consumers immediate access to information and instant communication with colleagues, friends,

and loved ones.

       2.      Like any electronic device, PEDs require power. Consumers must periodically

recharge their PEDs which may be difficult if no outlet is available.

       3.      To solve that problem, companies like Defendant Best Buy Co. ( “Best Buy”)

markets and sells portable chargers, also known as power banks.

       4.      Power banks are small, portable power sources that connect to and charge

consumers’ PEDs. Power banks can be charged at home and then taken on the go. For example, a

picture of a power bank charging a PED below.




                                                 1
      CASE 0:20-cv-01470-NEB-KMM Document 1 Filed 06/26/20 Page 2 of 23




       5.       A power bank’s ability to charge PEDs is measured in milliampere-hours

(“mAh”). A power bank with a higher mAh has an enhanced ability to recharge PEDs compared

to a power bank with a lower mAh—in short, it promises to deliver more “juice.”

       6.       Power banks are not fashion items or status symbols. Consumers do not buy

power banks for intangible factors such as the products’ looks, styling, or other soft features.

Power banks are not usually serviced or repaired once sold; there is no significant relationship

between the consumer and the company after purchase. The main point of buying a power bank

is to have the ability to get more power.

       7.       Accordingly, consumers prefer and are willing to pay more for power banks with

a higher mAh.

       8.       Technology companies are aware of this. For example, Best Buy, under its own

brand, INSIGNIA, markets and sells a variety of models of power banks (which do not

materially differ except to the extent they have different mAh ratings) hereafter referred to as the

Products (“Products”). The various Product models Best Buy sells include (but are not limited

to) the Insignia Portable Chargers with mAh representations: 2,600, 8,000, 12,000, 15,000 and




                                                 2
      CASE 0:20-cv-01470-NEB-KMM Document 1 Filed 06/26/20 Page 3 of 23




20,000. Apart from the represented mAh amounts, there is no material difference among Best

Buy’s Products. All of the Products are sold using a prominent and false representation that they

have a certain mAh when in fact they all have less.

       9.      Best Buy is a key player in the power bank market. The market generates more

than $15 billion in sales each year for the industry as a whole.

       10.     For profit and a higher market share, Best Buy exploits consumers’ preferences

for power banks with higher mAh. Best Buy intentionally deceives consumers by

misrepresenting the amount of power its Products can transfer to PEDs. Best Buy advertises its

Products as delivering more mAh than its Products are able to provide.

       11.     Plaintiff Kyntasha Robinson relied on Best Buy’s misrepresentations when she

bought one of Best Buy’s Products: the INSIGNIA 8,000 mAh Portable Charger. Best Buy

advertises the INSIGNIA 8,000 as having 8,000 mAh; however the INSIGNIA 8,000 never could

and cannot deliver 8,000 mAh. As a result, Ms. Robinson paid a premium for a Best Buy Product

that did not work as represented and warranted.

       12.     Ms. Robinson brings this proposed class action, individually and on behalf of

classes of similarly situated consumers, against Best Buy. Ms. Robinson seeks redress for Best

Buy’s unlawful, unjust, unfair, and deceptive practices in misrepresenting the mAh of the

Products and violating state law during the applicable statute of limitations period.

                                            PARTIES

       13.     Plaintiff Kyntasha Robinson is an individual consumer who, at all times material,

was a citizen and resident of Lawrenceville, Georgia.

       14.     Defendant Best Buy Co., Inc. (“BB, Inc.”), is a Minnesota corporation with its

principal place of business at 7601 Penn Avenue South, Richfield, Minnesota. From Minnesota,




                                                  3
      CASE 0:20-cv-01470-NEB-KMM Document 1 Filed 06/26/20 Page 4 of 23




BB, Inc. distributes markets and directs the marketing of the Products throughout the United

States.

                                 JURISDICTION AND VENUE

          15.   This Court has general personal jurisdiction over Best Buy because Best Buy has

its principal place of business in Minnesota. Best Buy has had continuous and systematic general

business contacts in Minnesota and can be said to have reasonably anticipated being haled into

court in Minnesota.

          16.   This Court has original subject-matter jurisdiction over this proposed class action

pursuant to 28 U.S.C. § 1332(d), otherwise known as the Class Action Fairness Act (“CAFA”).

In this case, the proposed plaintiff classes are comprised of at least 100 members, Kyntasha

Robinson is a citizen of a State different from Best Buy, and the matter in controversy exceeds

the sum of $5,000,000.00, exclusive of interest and costs.

          17.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a). Substantial acts in

furtherance of the alleged improper conduct, including the dissemination of false and misleading

information regarding the Products, occurred within this District.

                                  DETAILED ALLEGATIONS

   A) BEST BUY Markets Its Products By Emphasizing Their mAh.

          18.   Best Buy is an international retailer of consumer electronics. With over 1,000

stores located within the United States, and 30 stores in Georgia alone, Best Buy is one of the

largest and most prominent retailers in the nation.

          19.   Best Buy manufactures, markets, and distributes for sale nationwide a number of

models of Power Banks. It does so by prominently representing that the Products have a certain




                                                 4
      CASE 0:20-cv-01470-NEB-KMM Document 1 Filed 06/26/20 Page 5 of 23




mAh. Unfortunately for consumers, testing has shown the amount of mAh the Products actually

have is substantially lower than what Best Buy represents.

       20.     By deceiving consumers about the Products’ mAh, Best Buy is able to sell more

of, and charge more for, the Products than it could if they were labeled accurately. Further, Best

Buy is incentivized to mislead consumers to take away market share from competing products,

thereby increasing its own sales and profits.

       21.     All of the Products are marketed, sold, and advertised in a substantially similar

manner, and there is no non-trivial difference amongst the models other than the differences in

purported mAh.

       22.     Best Buy makes prominent representations about the Products’ mAh on the

packaging of all of its models. For Example:




                                                 5
      CASE 0:20-cv-01470-NEB-KMM Document 1 Filed 06/26/20 Page 6 of 23




       23.     Best Buy draws attention to its Products’ mAh by prominently displaying the

mAh rating on advertising materials and the product package.

   B ) The Products Cannot Deliver The Full mAh Amount To PEDs As Advertised

       24.     Best Buy knew at the time it sold the Products that they were incapable of

delivering the mAh it promised.

       25.     In very basic terms, the Products consist of an internal battery cell (or series of

batteries’ cells) and a circuit board that controls the technology. The Products’ circuit boards

convert the internal batteries’ charge to a voltage that PEDs, like cell phones, can accept.

       26.     To convert and distribute the power from the Products to the PEDs, the Products

use power from their own internal batteries. Running the internal circuit board and converting



                                                  6
     CASE 0:20-cv-01470-NEB-KMM Document 1 Filed 06/26/20 Page 7 of 23




power for charging PEDs is a process that uses a substantial percentage of the internal cells’

power. On information and belief, Best Buy bases its mAh representations on the capacity of the

internal cells. Best Buy’s Products are therefore incapable of delivering the full advertised mAh

to recharge a consumer’s PED.

       27.     This conversion and distribution process necessarily reduces the amount of mAh

delivered into a PED.

       28.     Reasonable consumers such as the Ms. Robinson read the advertised mAh and

would expect and understand that the Products can actually deliver that mAh amount, not that

they are incapable of doing so.

       29.     Because of the process described above, Best Buy knows the Products are

technologically incapable of delivering the amount of mAh Best Buy represents.

       30.     Ms. Robinson hired an experienced and reputable outside laboratory to perform

tests on the same model of INSIGNIA battery she purchased (INSIGNIA 8000), as well as on the

2600 mAh Product models. These tests were done in accordance with recognized engineering

standards.

       31.     100% of the Best Buy Products tested do not measure up to Best Buy’s claims.

The outside lab found that Best Buy’s Products consistently failed to provide the mAh Best Buy

advertised. Test results for the INSIGNIA Products the lab tested are below.

             mAh Represented                         Actual mAh
             8000                                    5858
             8000                                    5855
             2600                                    1504
             2600                                    1591




                                                 7
     CASE 0:20-cv-01470-NEB-KMM Document 1 Filed 06/26/20 Page 8 of 23




   C) BEST BUY Deceived And Made False Representations To Ms. Robinson And All
      Other Consumers About The INSIGNIA 8000’s mAh

        32.    On November 7, 2018, while in Georgia, Ms. Robinson saw and relied on Best

Buy’s mAh representations about the INSIGNIA 8000.

        33.    On INSIGNIA’s package, Best Buy said that the INSIGNIA 8000 had “8000

mAh.”

        34.    Ms. Robinson purchased the INSIGNIA 8000.

        35.    After purchasing the INSIGNIA 8000, Ms. Robinson was disappointed to find she

was forced to recharge the INSIGNIA 8000 more often than she expected.

        36.    Ms. Robinson, like any reasonable consumer and member of the putative classes,

would not have purchased the Product, or would have paid less, had she known the truth about

its mAh.

        37.    On July 9, 2019, Ms. Robinson’s counsel sent Best Buy a letter informing them of

the harm caused by Best Buy’s deceptive acts.

        38.    Best Buy has not remedied the situation for Ms. Robinson or the classes that Ms.

Robinson represents.

                              CLASS ACTION ALLEGATIONS

        39.    Ms. Robinson brings this action pursuant to Rule 23(b)(2) and (3) of the Federal

Rules of Civil Procedure on behalf of herself and all other similarly situated Georgia Citizens

(the “Georgia Class”), defined as follows:

               All consumers who purchased the Products within the State of
               Georgia.

               Excluded from the Georgia Class is anyone who received a refund,
               as well as any of Best Buy’s officers, directors, or employees;
               officers, directors, or employees of any entity in which Best Buy




                                                8
     CASE 0:20-cv-01470-NEB-KMM Document 1 Filed 06/26/20 Page 9 of 23




               currently has or has had a controlling interest; and Best Buy’s legal
               representatives, heirs, successors, and assigns.

       40.     Additionally, Ms. Robinson brings this action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of herself and similarly situated individuals within certain

States (the “Multi-State Class”), defined as follows:

               All consumers who purchased the Products in California, Florida,
               Georgia, Illinois, Massachusetts, Michigan, Minnesota, New Jersey,
               New York, North Carolina, Ohio, and Washington.

               Excluded from the Multi-State Class are any of Best Buy’s officers,
               directors, or employees; officers, directors, or employees of any
               entity in which Best Buy currently has or has had a controlling
               interest; and Best Buy’s legal representatives, heirs, successors, and
               assigns.

       41.     The Georgia Class and Multi-State Class are referred to collectively as the

“Classes.”

       42.     Ms. Robinson reserves the right to later alter the Classes’ definitions in any

manner allowed by law.

       43.     At this time, Ms. Robinson does not know the exact number of members of the

Classes; however, based on Best Buy’s sales, market research, and publicly available

information, Ms. Robinson believes that the number of members of the Classes are so numerous

that joinder of all members is impractical. Best Buy is a major player in the power bank market.

       44.     Questions of law and fact common to the members of the Classes that

predominate over questions that may affect individual Class members include:

               a. Whether the Products are capable of delivering the mAh Best Buy claims;

               b. Whether Best Buy misrepresented the Products’ mAh ratings;

               c. Whether Best Buy’s conduct was unfair and/or deceptive;




                                                 9
     CASE 0:20-cv-01470-NEB-KMM Document 1 Filed 06/26/20 Page 10 of 23




               d. Whether Best Buy has been unjustly enriched as a result of the unlawful,

                   fraudulent, and unfair conduct alleged in this Complaint such that it would be

                   inequitable for Best Buy to retain the benefits conferred upon Best Buy by

                   Ms. Robinson and the Classes;

               e. Whether Best Buy’s conduct constitutes a breach of express warranty;

               f. Whether Best Buy violated state consumer protection laws;

               g. Whether Ms. Robinson and the Classes have sustained damages and, if so, the

                   proper measure thereof;

               h. Whether Ms. Robinson and the Classes are entitled to restitution, and if so, the

                   proper measure thereof; and

               i. Whether Best Buy should be enjoined from continuing to sell the Products as

                   currently labeled.

       45.     Ms. Robinson’s claims are typical of those of the Classes. Like all members of the

Classes, Ms. Robinson purchased Best Buy’s Products bearing the claim that the Product’s

ability to deliver mAh was greater than it really is. And like all Class Members, Ms. Robinson

sustained damages from Best Buy’s wrongful conduct. There is nothing unusual or distinct about

Ms. Robinson’s claims compared with others who meet the class definitions.

       46.     Ms. Robinson will fairly and adequately protect the interests of the Classes, and

has retained counsel experienced in complex consumer products class actions. Ms. Robinson has

no interests which conflict with those of the Classes.

       47.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.




                                                 10
     CASE 0:20-cv-01470-NEB-KMM Document 1 Filed 06/26/20 Page 11 of 23




       48.       No member of the Classes has a substantial interest in individually prosecuting a

separate action. The damages for each individual member of the Classes likely will be relatively

small compared with the costs of this complex litigation. Thus, absent a class mechanism, it

would be virtually impossible for class members to obtain an effective remedy.

       49.       The prerequisites to maintaining a class action for injunctive or equitable relief

are met, as Best Buy has acted or refused to act on grounds generally applicable to the members

of the Classes, thereby making appropriate final injunctive or equitable relief with respect to the

Classes as a whole.

       50.       The prosecution of separate actions by members of the Classes would create a risk

of establishing inconsistent rulings and/or incompatible standards of conduct for Best Buy. For

example, one court might enjoin Best Buy from selling any Products, whereas another might

require label changes. Additionally, individual actions could be dispositive of the interests of the

members of the Classes even where certain members of the Classes are not parties to such

actions.

       51.       Best Buy’s conduct is generally applicable to the Classes as a whole and Ms.

Robinson seeks, inter alia, equitable remedies with respect to the Classes. As such, Best Buy’s

systematic policies and practices make declaratory relief with respect to the Classes as a whole

appropriate.

                                       CAUSES OF ACTION

                            Count I: Violations of Georgia’s Uniform
                         Deceptive Trade Practices Act (Ga. Code Ann. §
                         10-1-370, et seq.) on Behalf of the Georgia Class

       52.       Ms. Robinson incorporates by reference and realleges herein all paragraphs

alleged above.




                                                  11
     CASE 0:20-cv-01470-NEB-KMM Document 1 Filed 06/26/20 Page 12 of 23




       53.      Best Buy, Ms. Robinson and the other members of the Georgia Class are

“persons” within the meaning of the Georgia Uniform Deceptive Trade Practices Act

(“UDTPA”), Ga. Code Ann. § 10-1-371(5).

       54.      The Georgia UDTPA prohibits any “deceptive trade practices,” which includes,

inter alia: 1) misrepresenting the “standard, quality, or grade” of goods or services; 2)

representing that goods or services have “characteristics . . . uses, benefits, or quantities that they

do not have[;]” 3) “[a]dvertis[ing] goods or services with intent not to sell them as advertised[;]”

or 4) “[e]ngag[ing] in any other conduct which similarly creates a likelihood of confusion or of

misunderstanding.” Ga. Code Ann. § 10-1-372(a).

       55.      Best Buy affirmatively misrepresented the Products’ mAh -- a material fact that

Best Buy knew to be false. Best Buy’s deceptive conduct violates the Georgia UDTPA by 1)

misrepresenting the “standard, quality, or grade” of the Products; 2) representing that the

Products have “characteristics . . . uses, benefits, or quantities that they do not have[;]” 3)

“[a]dvertis[ing] [the Products] with intent not to sell them as advertised[;]” or 4) “[e]ngag[ing] in

any other conduct which similarly creates a likelihood of confusion or of misunderstanding.”

       56.      Best Buy’s acts and practices were immoral, unethical, oppressive and

unscrupulous.

       57.      Best Buy’s conduct was substantially injurious to consumers. Such conduct has

caused and continues to cause substantial injury to consumers because consumers would not

have paid as high a price for the Products, or bought the products at all, but for Best Buy’s false

promotion of the Products’ mAh.

       58.      Ms. Robinson has overpaid for the Products, and such injury is not outweighed by

any countervailing benefits.




                                                  12
     CASE 0:20-cv-01470-NEB-KMM Document 1 Filed 06/26/20 Page 13 of 23




         59.     Best Buy’s conduct does not benefit consumers. Because reasonable consumers

are deceived by Best Buy’s representations of the Products and they were injured as a result,

consumers could not have reasonably avoided such injury.

         60.     Best Buy’s unfair practices directly, foreseeably, and proximately caused Ms.

Robinson and the Georgia Class to suffer ascertainable losses as described in Paragraph 57

above.

         61.     Ms. Robinson and the other members of the Georgia Class seek an order pursuant

to Ga. Code Ann. § 10-1-373 enjoining Best Buy’s unfair and/or deceptive acts or practices,

awarding them their costs and attorneys’ fees, and any other just and proper relief available under

the Georgia UDTPA.

                            Count II: Violations of Georgia’s Uniform
                         Deceptive Trade Practices Act (Ga. Code Ann. §
                         10-1-390, et seq.) on Behalf of the Georgia Class

         62.     Ms. Robinson incorporates by reference and realleges herein all paragraphs

alleged above.

         63.     The Georgia Fair Business Practices Act (“Georgia FBPA”) declares “[u]fair or

deceptive acts or practices in the conduct of consumer transactions and consumer acts or

practices in trade or commerce” to be unlawful. Ga. Code Ann. § 10-1-393(a).

         64.     In the course of its business, Best Buy, through its agents and/or employees,

violated the Georgia FBPA.

         65.     Best Buy affirmatively misrepresented the Products’ mAh -- a material fact that

Best Buy knew to be false. In so doing, and by marketing, offering for sale, and selling the

Products, Best Buy engaged in one or more of the following unfair or deceptive acts or practices

as defined in Ga. Code Ann. § 10-1-393(b): 1) “[r]epresenting that goods or services have . . .

characteristics, uses, benefits, or quantities that they do not have[;]” 2) “[r]epresenting that goods


                                                 13
     CASE 0:20-cv-01470-NEB-KMM Document 1 Filed 06/26/20 Page 14 of 23




or services are of a particular standard, quality, or grade . . . if they are of another;” and 3)

“[a]dvertising goods or services with intent not to sell them as advertised[.]”

        66.     Best Buy’s acts and practices were immoral, unethical, oppressive and

unscrupulous.

        67.     Best Buy had an ongoing duty to Ms. Robinson and the other Georgia Class

members to refrain from unfair and deceptive practices under the Georgia FBPA in the course of

its business. Specifically, Best Buy owed Ms. Robinson and the other Georgia Class members a

duty to disclose all of the material facts concerning the Products’ mAh because Best Buy

possessed exclusive knowledge and intentionally concealed it from Ms. Robinson and the other

members of the Georgia Class, and/or made misrepresentations that were rendered misleading

because they were contradicted by withheld facts.

        68.     Ms. Robinson and the other Georgia Class members suffered ascertainable loss

and actual damages as a direct and proximate result of Best Buy’s concealment,

misrepresentations, and/or failure to disclose material information.

        69.     Best Buy’s conduct was substantially injurious to consumers. Such conduct has

caused and continues to cause substantial injury to consumers because consumers would not

have paid as high a price for the Products, or bought the products at all, but for Best Buy’s false

promotion of the Products’ mAh.

        70.     Ms. Robinson has overpaid for the Products, and such injury is not outweighed by

the countervailing benefits.

        71.     Best Buy’s violations present a continuing risk to Ms. Robinson and the other

members of the Georgia Class, as well as to the general public. Best Buy’s unlawful acts and

practices complained of herein affect the public interest.




                                                   14
     CASE 0:20-cv-01470-NEB-KMM Document 1 Filed 06/26/20 Page 15 of 23




       72.       Pursuant to Ga. Code Ann. § 10-1-399, Ms. Robinson and the other members of

the Georgia Class seek an order: 1) enjoining Best Buy’s unfair and/or deceptive acts or

practices; 2) awarding general and punitive damages in an amount to be proven at trial; 3)

awarding costs and attorneys’ fees; and 4) awarding any other just and proper relief available

under the Georgia FBPA.

       73.       On July 9, 2019, Ms. Robinson sent a letter to Best Buy complying with Ga. Code

Ann. § 10-1-399(b). Because Best Buy failed to remedy its unlawful conduct within the

requisite time period, Ms. Robinson seeks all damages and relief to which Ms. Robinson and the

other Georgia Class members are entitled.

                        Count III: Violation of Materially Identical State
                         Consumer Protection Statutes on Behalf of the
                                        Multi-State Class

       74.       Ms. Robinson incorporates by reference and realleges herein all paragraphs

alleged above.

       75.       Best Buy is engaged in trade and commerce when it advertises, distributes and

sells the Products to consumers nationwide.

       76.       As fully alleged above, Best Buy’s representations about the mAh of the Products

were material to a reasonable consumer and were likely to affect consumer decisions and

conduct.

       77.       Best Buy has used and employed unfair methods of competition and unfair or

deceptive acts or practices in the conduct of trade or commerce.

       78.       Best Buy’s acts and practices are immoral, unethical, oppressive and

unscrupulous.

       79.       Best Buy’s conduct was substantially injurious to consumers. Such conduct has

caused and continues to cause substantial injury to consumers because consumers would not


                                                 15
     CASE 0:20-cv-01470-NEB-KMM Document 1 Filed 06/26/20 Page 16 of 23




have paid as high a price for the Products, or bought the products at all, but for Best Buy’s false

promotion of the Products’ mAh.

        80.     But for its deceptive mAh representations, Best Buy could not have charged as

high a price as it did.

        81.     Ms. Robinson has overpaid for the Products, and such injury is not outweighed by

any countervailing benefits.

        82.     Best Buy’s conduct does not benefit consumers. Because reasonable consumers

are deceived by Best Buy’s representations of the Products and they were injured as a result,

consumers could not have reasonably avoided such injury.

        83.     Best Buy’s practices constitute unfair competition or unfair, unconscionable,

deceptive, or unlawful acts or business practices in violation of at least the following state

consumer protection statutes:

                a.        California Consumer Legal Remedies Act, Cal. Civ. Code § 1750, et
                          seq.,

                b.        California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et
                          seq.;

                c.        Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201,
                          et seq.;

                d.        Georgia’s Uniform Deceptive Trade Practices Act, Ga. Code Ann. § 10-
                          1-370, et seq.;

                e.        Georgia’s Unfair Business Practices Act, Ga. Code Ann. § 10-1-390, et
                          seq.;

                f.        Illinois Consumer Fraud and Deceptive Business Practices Act, 815 Ill.
                          Comp. Stat. § 505/1, et seq.;

                g.        Massachusetts Regulation of Business Practices for Consumers’
                          Protection Act, Mass. Gen. Laws Ann. ch. 93A, § 1 et seq.;




                                                 16
     CASE 0:20-cv-01470-NEB-KMM Document 1 Filed 06/26/20 Page 17 of 23




                 h.     Michigan Consumer Protection Act, Mich. Comp. Laws § 445.901 et
                        seq.;

                 i.     Minnesota Uniform Deceptive Trade Practices Act, Minn. Stat. §
                        325D.43 et seq.;

                 j.     New Jersey Consumer Fraud Act, N.J. Stat. Ann. § 56:8-1, et seq.;

                 k.     New York Deceptive Acts and Practices Act, N.Y. Gen. Bus. Law § 349,
                        et seq.;

                 l.     North Carolina Unfair and Deceptive Trade Practices Act, N.C. Gen.
                        Stat. § 75-1.1(a).

                 m.     Ohio’s Consumers Sales Practice Act, Ohio Revised Code § 1345, et
                        seq.

                 n.     Washington Consumer Protection Act, Wash. Rev. Code § 19.86.010, et
                        seq.;

         84.     Best Buy’s unfair practices directly, foreseeably, and proximately caused Ms.

Robinson and the Multi-State Class to suffer ascertainable losses as described in Paragraph 79

above.

                            Count IV: Breach of Express Warranty on
                                   Behalf of the Georgia Class

         85.     Ms. Robinson incorporates by reference and realleges herein all paragraphs

alleged above.

         86.     Best Buy is and was at all relevant times a “merchant” with respect to the

Products, under inter alia, O.G.C.A. § 11-2-104(1), and “sellers” of the Products under inter alia,

O.G.C.A. § 11-2-103(1)(d).

         87.     The Products are and were at all relevant times “goods” within the meaning of,

inter alia, O.G.C.A. §§ 11-2-105(1) and 11-9-102(a)(45).




                                                 17
     CASE 0:20-cv-01470-NEB-KMM Document 1 Filed 06/26/20 Page 18 of 23




       88.     Best Buy’s representations regarding the Products’ mAH—made in writing on the

face of the packaging as to a material term of the transaction— constituted an express warranty

as affirmations of fact.

       89.     Ms. Robinson and members of the Georgia Class purchased the Products,

believing that they conformed to the express warranties pertaining to the Products’ mAh.

       90.     Best Buy’s express warranties formed a basis of the bargain that was reached

when Ms. Robinson and the other members of the Georgia Class purchased the Products.

       91.     Best Buy breached its express warranties about the Products within the meaning,

inter alia, of O.G.C.A. § 11-2-313(1), as described above, because the Products’ mAh was lower

than Best Buy represented.

       92.     Ms. Robinson and the other members of the Georgia Class reasonably relied on

Best Buy’s express warranties concerning the Products’ mAh.

       93.     However, as described above, and unknown to Ms. Robinson and the members of

the Georgia Class, the mAh of the Products is substantially less than what Best Buy represents

on the Products’ packaging and in its advertising for the Products.

       94.     As a result of Best Buy’s breaches of express warranty, Ms. Robinson and the

other members of the Georgia Class were damaged in the amount of the purchase price they paid

for the Products, or the difference between the value of the Products accepted by Ms. Robinson

and the putative class members and the value of the Products if they had the actual warranted

mAh.

       95.     Among other things, Ms. Robinson and members of the Georgia Class did not

receive the benefit of the bargain and have suffered other injuries as detailed above.




                                                18
     CASE 0:20-cv-01470-NEB-KMM Document 1 Filed 06/26/20 Page 19 of 23




           96.    On July 9, 2019, Ms. Robinson, on behalf of herself and the other members of the

Georgia Class, placed Best Buy on notice thereof.

                          Count V: Breach of Express Warranty on Behalf
                                     of the Multi-State Class

           97.    Ms. Robinson incorporates by reference and realleges herein all paragraphs

alleged above.

           98.    Best Buy’s representations regarding the Products’ mAH constitute affirmations

of fact.

           99.    Best Buy’s representations that the Products’ mAh is greater than it really is

relates to the goods and became part of the basis of the bargain between Best Buy and purchasers

of the Products.

           100.   Best Buy’s representations—made in writing on the face of the packaging as to a

material term of the transaction—constituted an express warranty.

           101.   Ms. Robinson and members of the Multi-State Class purchased the Products,

believing that they conformed to the express warranties pertaining to the Products’ mAh.

           102.   Best Buy breached its express warranties about the Products because the Products’

actual mAh was lower than Best Buy represented.

           103.   As a result of Best Buy’s breaches of express warranty, Ms. Robinson and the

other members of the Multi-State Class were damaged in the amount of the purchase price they

paid for the Products, or the difference between the value of the Products accepted by Ms.

Robinson and the putative class members and the value of the Products if they had the actual

warranted mAh.

           104.   Among other things, Ms. Robinson and the members of the Multi-State Class did

not receive the benefit of the bargain and have suffered other injuries as detailed above.



                                                   19
     CASE 0:20-cv-01470-NEB-KMM Document 1 Filed 06/26/20 Page 20 of 23




       105.      Moreover, had Ms. Robinson and the members of the Multi-State Class known

the true facts, they either would not have purchased the Products, or would not have been willing

to pay the price Best Buy charged for the Products.

                          Count IV: Unjust Enrichment on Behalf of the
                                            Classes

       106.      Ms. Robinson incorporates by reference and re-alleges herein all paragraphs

alleged above.

       107.      Ms. Robinson and the members of the Classes conferred benefits on Best Buy by

purchasing the Products and paying a greater price for them than they would have if Best Buy

had truthfully represented the Products’ mAh.

       108.      Best Buy has knowledge of such benefits.

       109.      Best Buy’s representations that the mAh is greater than it actually is constitutes an

affirmation of fact that is part of the basis of the bargain between Best Buy and purchasers of the

Products.

       110.      Best Buy made its representations to induce Ms. Robinson and the members of

the Classes to purchase, purchase more of, or pay more for the Products than they otherwise

would have. Ms. Robinson and the members of the Classes relied on these representations in

purchasing the Products.

       111.      Best Buy was enriched at the expense of Ms. Robinson and the other members of

the Classes, thereby creating a quasi-contractual obligation on Best Buy to restore those ill-

gotten gains to Ms. Robinson and the members of the Classes.

       112.      Under the circumstances, it would be against equity and good conscience to

permit Best Buy to retain the ill-gotten benefits that it received from Ms. Robinson and the other




                                                  20
     CASE 0:20-cv-01470-NEB-KMM Document 1 Filed 06/26/20 Page 21 of 23




members of the Classes, in light of the fact that the Products were not what Best Buy purported

them to be.

       113.    Best Buy must make restitution.

       114.    Ms. Robinson and the members of the Classes are entitled to recover damages and

other appropriate relief.

                                    PRAYER FOR RELIEF

       115.    Ms. Robinson demands judgment on behalf of herself and the Class as follows:

               a. An Order certifying the proposed Classes; appointing Ms. Robinson as the

                   representative of the Classes; and appointing Ms. Robinson’s undersigned

                   counsel as Class counsel for the Classes;

               b. An Order requiring that Best Buy pay for notifying members of the Class of

                   the pendency of this suit;

               c. An order requiring proper, complete, and accurate labeling of the Products;

               d. Monetary damages, and statutory damages in the maximum amount provided

                   by law;

               e. Punitive damages in accordance with proof and in an amount consistent with

                   applicable precedent;

               f. An order requiring Best Buy to disgorge, for the benefit of Ms. Robinson and

                   the members of the Classes, all or part of the ill-gotten revenue it received

                   from the sale of the Products, or make full restitution thereof to Ms. Robinson

                   and the other members of the Classes;

               g. An order awarding Ms. Robinson and the other members of the Class the

                   reasonable costs and expenses of suit, including their attorneys’ fees;




                                                 21
     CASE 0:20-cv-01470-NEB-KMM Document 1 Filed 06/26/20 Page 22 of 23




               h. An order awarding Ms. Robinson and the other members of the Class pre- and

                   post-judgment interest in the maximum amount provided by law;

               i. An order enjoining Best Buy’s unlawful and deceptive acts and practices; and

               j. Any further relief that the Court may deem appropriate.

                                 DEMAND FOR JURY TRIAL

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Ms. Robinson hereby

demands a trial by jury on all issues.


Date: June 26, 2020                         Respectfully submitted,

                                            /s/ E. Michelle Drake
                                            E. Michelle Drake (MN Bar No. 387366)
                                            Joseph C. Hashmall (MN Bar No. 392610)
                                            BERGER MONTAGUE PC
                                            43 SE Main Street, Suite505
                                            Minneapolis, MN 55414
                                            Phone: 612-594-5933
                                            Email: emdrake@bm.net
                                                    jhashmall@bm.net


                                            /s/ William F. Cash III
                                            William F. Cash III (pro hac vice forthcoming)
                                            Matthew D. Schultz (pro hac vice forthcoming)
                                            Brenton J. Goodman (pro hac vice forthcoming)
                                            LEVIN, PAPANTONIO, THOMAS,
                                            MITCHELL, RAFFERTY & PROCTOR, P.A.
                                            316 South Baylen Street, Suite 600
                                            Pensacola, FL 32502
                                            Phone: 850-435-7059
                                            Email: bcash@levinlaw.com
                                                    mschultz@levinlaw.com
                                                    bgoodman@levinlaw.com


                                            /s/ D. Greg Blankinship
                                            D. Greg Blankinship (pro hac vice forthcoming)
                                            FINKELSTEIN, BLANKINSHIP,
                                            FREI-PEARSON & GARBER, LLP



                                              22
CASE 0:20-cv-01470-NEB-KMM Document 1 Filed 06/26/20 Page 23 of 23




                              445 Hamilton Ave, Suite 605
                              White Plains, NY 10601
                              Phone: 914-298-3290
                              Email: gblankinship@fbfglaw.com

                              Attorneys for Kyntasha Robinson




                                23
